DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMEND EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andrew Paprocki on 04/11/2022.
The application has been amended as follows: 
Claim 2 lines 1-2: delete the phrase “of the group of objects” and replace with, “assigned the first risk condition”.
Claim 3 lines 1-2: delete the phrase “of the group of objects” and replace with, “assigned the first risk condition”.
Claim 21 line 1: delete the work “category” and replace with, “classification”.
See the attached proposed amendments provided by the applicant.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The closest found failed to teach the steps of identifying and displaying a set of images that were identified by a trained machine learning risk assessment model, as having a same risk condition, such that a user can select a subset of the displayed same risk condition images, to be concurrently assigned a user selected classification, in order to utilize the user selected subset of images having the user selected classification as a training set in order to update and further train the model to improve the accuracy of the model. The closest identified art of Bernard et al (U.S. PG 20190279761) in view or Boroczky et al (U.S. PG Pub 2012004779) fails to teach a user being presented with a group of images having a same assigned risk condition identified by the risk assessment model, such that a user can select a subset of the identified images and concurrently assign a user classification to the subset so that the subset can be utilized as training data to further train and improve the model. Several examples were found, wherein a machine learning model would display multiple images of a same risk condition for the purpose of assisting with a diagnosis, however, fail to teach the user selecting a subset of the displayed images for the purpose of generating a training data set to further train and update the model using those images. Further the closest prior art found by the examiner taught updating and retraining algorithms and models using images purposefully having images with different risk conditions to test the accuracy of the model, or used accumulated accuracy or confidence scores derived from the classifications from a population of experts that were presented the image and provided their classification. There was not art or combination that taught the method of having a user presented with images already classified as having a same risk condition and selecting a subset of those images and concurrently providing a same classification to the subset, wherein the subset is used in a training set provided to the model to further train model and improve its accuracy. 
The following is an examiner’s statement of reasons for allowance: No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants' invention, specifically a method/non transistor computer storage-media for identifying a group of medical images that have all been a risk condition by the risk assessment model, such that the risk condition means a the same risk condition for all the identified images and the risk assessment model is performing the action of identifying the images with the same risk condition, as explained by the applicant on page 13-14 of the remarks filed 12/21/2021, receiving via the interactive classification user interface, a user selection of multiple medical images from the displayed group images, identified as having the first risk condition, to be concurrently assigned a same user selected classification; and updating the risk assessment model using training data including the user selected medical images and the user selected classification to the user selected medical images to increase the accuracy of the risk assessment model.  The closest art was found to be 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792